DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
In light of the amended claims, claims 16-18 are rejected under 35 U.S.C. 112(b).
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/24/2020, the following has occurred: claims 1, 5-6, 10-11, and 15 have been amended; claims 2-4 and 12-14 were canceled; claims 7-9 and 16-18 have remained unchanged; and no new claims have been added.
Claims 1, 5-11, and 15-18 are pending.
Effective Filing Date: 08/24/2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended claim 10 to overcome the previous objection. Examiner removes the previous claim objection.

35 U.S.C. 101 Rejections:
Applicant argues with respect to newly amended claims. These claims have been further addressed below in the 35 U.S.C. 101 rejection section. Examiner however will briefly address these arguments. Applicant argues with respect to:
(1) the retrieving step;
(2) the transforming step; and
(3) the inputting step.
Applicant states that (1) is in a digital format and can only be processed by a computer rather than a human. Examiner however respectfully disagrees. First, the claims do not specifically recite this. For example a human can take information stored in a location and manipulate it through the usage of pen and paper. Furthermore, information is being retrieved and the step of retrieving information from a database can be considered as a well-understood, routine, or conventional activity.
With respect to (2), Applicant argues that the EMR including the ICD data is transformed into a digital binary matrix. Examiner however respectfully disagrees. First, the claims do not specifically recite this. Data is being transformed into a matrix which can be done using pen and paper. Furthermore, the manipulation of data into a matrix is not exclusive to computing environments. As the claims current sit, data is being organized into a matrix and then the matrix is being used by a model to determine a result. The matrix is merely organizing the data and the model could be making a simple determination from the organized data such as “do X if there is an empty value” or “do Y if the matrix is complete”.
With respect to (3), Applicant states that the matrix is being inputted into the model for outputting a result, which can’t be performed by a human. Examiner however respectfully disagrees and has a similar reasoning as explained above in (2). The matrix is merely organizing the data and the model could be making a simple determination from the organized data such as “do X if there is an empty value” or “do Y if the matrix is complete”. A human could implement this determination model based on the data matrix.
Lastly, Applicant states that these amended claim limitations recite a particular solution which is a machine learning model of determining a cancer prediction result by some digital data, but does not merely claim the idea of a solution or outcome. Examiner however respectfully disagrees. Merely reciting that the a machine learning model is used does not prevent this from being considered as significantly more. The learning/training aspects of the model would have to be described in sufficient detail to indicate a machine learning environment otherwise there is no perceived difference between a machine learning model and a non-machine learning model.

35 U.S.C. 103 Rejections:
Applicant argues the following:
(1) 	the matrices of Oren and Zulkafli are totally different; and
(2)	it is NOT obvious to one of ordinary skill in the art at the time the invention was made to provide teachings of Oren to Zulkafli to achieve the claimed invention;
	(a)	the overall concept of Oren and Zulkafli are different;
	(b)	the technical problems of Oren and Zulkafli are irrelevant; and
	(c)	the technical solutions of Oren and Zulkafli are different.

With respect to (1), both Oren and Zulkafli use matrices of differing forms. Applicant argues that the matrix of Zulkafli is not symptoms and time based. Applicant then states that the Oren reference is diagnosis and time based meaning that both matrices are different. In the previous 103 rejection for claims 3 and 13 Examiner stated:
“(see: FIG. 1 on page 30 where there is a matrix of symptoms and events, where the events occurred within a specific time frame as explained on page 28, paragraph 3. The symptoms here represent the ICD data while the events here represent the time data. Furthermore the Oren et al. reference teaches of using ICD code information and time information for a specific patient and one can replace the data Oren into the format of Zulkafli based on the motivation statement below)”
As can be seen above, the Zulkafli reference is merely used to teach the form of the matrix as the matrix is organized into symptom (vertical criteria for the matrix) by episodes (horizontal criteria for the matrix) where the episodes include time. The Zulkafli reference is merely used to establish that the form of a matrix had existed which was used to correlate two parameters in a binary fashion where the parameters are taught in the Oren reference. As Applicant had stated above, Oren teaches of a matrix of diagnosis by time, thus a matrix of diagnosis by time may be rearranged using another matrix form which had existed (the one taught in Zulkafli) because it was a form available to one of ordinary skill in the art. Furthermore, Examiner used the following motivation to combine:
“Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) – 3) as taught by Zulkafli et al. above for the matrix format as disclosed by Cohen et al. and Oren et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Cohen et al. and Oren et al. teaches of using ICD code data over time (FIG. 10 of Oren) and a matrix thus one could substitute wherein the matrix data is in the form of the Zulkafli et al. matrix to obtain predictable results of using patient data in a matrix form to determine cancer risks. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).”
The above motivation outlines that the form of the matrix can be substituted and predictable results can be obtained. Lastly, Applicant notes that each element in Zulkafli is a dot as opposed to “text” of Oren and also highlights that the claimed matrix is directed towards binary numbers as opposed to dots. Examiner however respectively disagrees. The functionality of a matrix that displays either a dot or no dot is the same as a matrix that displays either a “0” or “1”. Choosing between dots and binary numbers is merely a design choice unless functionality is added. Examiner provides an explanation of a matrix design choice below when responding to (2). Further, a textual representation of the dot can also be considered a design choice.
With respect to (2), (2a), (2b), and (2c), it would have been obvious to combine Oren and Zulkafli for the reasons stated above. Regardless of the technical problems and technical solutions of Oren and Zulkafli, the matrix form of Zulkafli was available to use. Additionally, the matrix form is claimed in a manner that does not provide functionality to the claims. Meaning that the claims describe the matrix form in a manner that can be seen as a design choice as opposed to providing a clear functionality. Examiner suggests adding language that highlights the necessity of the structure of this matrix when used by the model (if supported in the specification).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite the limitation “claim 12” in the first line of each claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected based on its dependency on claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-11, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 5-9 are drawn to computer-implemented methods, claim 10 is drawn to a computer-implemented method, and claims 11 and 15-18 are drawn to devices, each of which is within the four statutory categories. Claims 1, 5-11, and 15-18 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) retrieving a medical record of a user, wherein the medical record includes at least one International Classification of Disease (ICD) data within a time period, 2) transforming the at least one ICD data within the time period to a matrix, wherein the matrix includes an M by N matrix, an element (m, n) of the M by N matrix includes a binary number, M represents a number of the at least one ICD data, N represents a number of time intervals of the time period, m represents mth ICD data of the at least one ICD data and n represents nth time interval of the time period, wherein, 2a) the element (m, n) is one value of the binary number when the medical record indicates that the user is diagnosed with mth ICD data during nth time interval, 2b) the element (m, n) is another value of the binary number when the medical record indicates that the user is not diagnosed with mth ICD data during nth time interval, and 3) inputting the matrix into a cancer prediction model for outputting a cancer prediction result corresponding to the matrix. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing interactions between people (including following rules or instructions). For example, the present claims recite a something that summarizes human activity where a human gives medical record information to another human and the human that received the information may determine a prediction based on that data. Furthermore, these steps also correspond to Mental Activities as they can be reasonably performed within the mind of a human using a pencil and paper. Independent claims 10 and 11 recite similar limitations and are also directed to an abstract idea under the same analysis.
Claim 5 recites, in part, performing the steps of 1) retrieving an medical record of a user, wherein the medical record includes at least one International Classification of Diseases (ICD) data within a time period and at least one drug data within the time period, 2) transforming the at least one ICD data and the at least one drug data within the time period to a matrix, wherein the matrix includes an M1 by N sub-matrix and a M2 by N sub-matrix, M1 represents a number of the at least one ICD data, M2 represents a number of the at least one drug data, N represents a number of time intervals of the time period, 2a) wherein an element (m1, n1) of the M1 by N sub-matrix includes a binary number while m1 represents m1th ICD data of the at least one ICD data and n1 represents n1th time interval of the time period, wherein, 2a1) the element (m1, n1) is one value of the binary number when the medical record indicates that the user is diagnosed with m1th ICD data during n1th time interval, 2a2) and the element (m1, n1) is another value of the binary number when the medical record indicates that the user is not diagnosed with m1th ICD data during n1th time interval, 2b) wherein an element (m2, n2) of the M2 by N sub-matrix includes a binary number while m2 represents m2th drug data of the at least one drug data and n2 represents n2th time interval of the time period, wherein, 2b1) the element (m2, n2) is one value of the binary number when the medical record indicates that the user has m2th drug data during n2th time interval, 2b2) the element (m2, n2) is another value of the binary number when the medical record indicates that the user does not have m2th drug data during n2th time interval, and 3) determining a cancer prediction result corresponding to the matrix according to a cancer prediction model. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing interactions between people (including following rules or instructions). For example, the present claims recite a something that summarizes human activity where a human gives medical record information to another human and the human that received the information may determine a guideline on how to predict outcomes. Furthermore, these steps also correspond to Mental Activities as they can be reasonably performed within the mind of a human using a pencil and paper. Independent claim 15 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 6-9 and 16-18 include all of the limitations of claims 1, 5, 10-11, and 15, and therefore likewise incorporate the above described abstract idea. Depending claims 7 and 17 add the additional step of “generating the cancer prediction model according to a machine learning scheme with a plurality of training data, wherein each training data includes a training input data and a training output data, the training input data includes a training matrix and the training output data includes a training cancer result corresponding to the training matrix” and claims 8 and 18 add the additional step of “transforming a training electronic medical record into the training matrix for each training data”. Additionally, the limitations of depending claims 6, 9, and 16 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 6-9 and 16-18 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 5, 10-11, and 15 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) an electronic medical record, 2) a database, 3) a processor, 4) a storing unit including a program, and 5) a machine learning scheme/the cancer prediction model includes a machine learning model to perform the claimed steps.
The 1) electronic medical record generally links the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).
The 2) database adds insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, see MPEP 2106.05(g)).
The 3) processor and 4) storing unit including a program in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraph [0074] – [0075]).
The 5) machine learning scheme/model generally links the abstract idea to a particular technological environment or field of use (such as machine learning, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) an electronic medical record, 2) a database, 3) a processor, 4) a storing unit including a program, and 5) a machine learning scheme/model to perform the claimed steps amounts to no more than insignificant extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activities), a general linking to a particular technological field, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply mental steps. Specifically, MPEP 2106.05(d), MPEP 2106.05(f), and 2106.05(h) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The 1) electronic medical record generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to an electronic medical record, because limiting application of the abstract idea to an electronic version of a medical record is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Furthermore, the 2) database in these steps add insignificant extra-solution activity/pre-solution activity in the form of WURC activity to the abstract idea. The following is an example of a court decision demonstrating computer functions as well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives EMR data, and transmits the data to a model over a network, for example the Internet.
The current invention determines a cancer prediction result utilizing 3) a processor and 4) a storing unit including a program, thus the processor and storing unit are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Lastly, the 5) machine learning scheme/model generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to machine learning, because limiting application of the abstract idea to machine learning is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component, a general linking to a particular technological field, or WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1, 5-11, and 15-18 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0068083 to Cohen et al. in view of U.S. 2019/0034590 to Oren et al. further in view of “Bayesian modelling of the consistency of symptoms reported during hypoglycaemia for individual patients” to Zulkafli et al.
As per claim 1, Cohen et al. teaches a computer-implemented method for predicting cancer, comprising:
--retrieving an electronic medical record of a user from a database, (see: 2005 of FIG. 11 and paragraph [0312] where biomarker values and a medical history are received for an individual patient. Also see: paragraph [0081] where medical history is data stored in a database) wherein the electronic medical record includes at least one International Classification of Diseases (ICD) data within a time period (see: paragraphs [0081] and [0262] where the medical history here may include an ICD code indicating a particular diagnosis and history of illness) and
--inputting the adapted records into a cancer prediction model for outputting a cancer prediction result corresponding to the adapted records, (see: paragraphs [0018] and [0023] where a classifier (prediction model) is updated according to a scheme (the machine learning system) with the plurality of training data. Also see: paragraphs [0027], [0051], and [0157] where training data is used as input for the classifier. Also see: paragraph [0025] where the cancer likelihood is used as the training output. The record here are being inputted into the classifier (model) for outputting a cancer likelihood) wherein the cancer prediction model includes a machine learning model (see: paragraphs [0018] and [0023] where a classifier (prediction model) is updated according to a scheme (the machine learning system) with the plurality of training data. The scheme here is a machine learning model).
Cohen et al. may not further, specifically teach a process of adjusting the records by:
1) --transforming the at least one ICD data within the time period to the matrix;
2) --wherein the matrix includes an M by N matrix, an element (m, n) of the M by N matrix includes a binary number, M represents a number of the at 15least one ICD data, N represents a number of time intervals of the time period, m represents mth ICD data of the at least one ICD data and n represents nth time interval of the time period;
3) --wherein, the element (m, n) is one value of the binary number when the electronic 20medical record indicates that the user is diagnosed with mth ICD data during nth time interval; and
4) --the element (m, n) is another value of the binary number when the electronic medical record indicates that the user is not diagnosed with mth ICD data during nth time interval; and
5) --adapted records as a matrix.

Oren et al. teaches:
1) --transforming the at least one ICD data within the time period to the matrix; (see: FIG. 3A and paragraphs [0113] – [0117] where there is a transformation of an EHR into a matrix) and
5) --adapted records as a matrix (see: FIG. 3A and paragraphs [0113] – [0117] where there is a transformation of an EHR into a matrix).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) transform the at least one ICD data within the time period to the matrix as taught by Oren et al. in the method as taught by Cohen et al. with the motivation(s) of highlighting relevant information contributing to predictions in a timely manner (see: paragraph [0004] of Oren et al.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 5) matrix as taught by Oren et al. for the adapted records as disclosed by Cohen et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Cohen teaches of manipulating records into a score which is then classified into a category thus one can substitute wherein the manipulation includes a transformation to a matrix to obtain predictable results of manipulating patient records with the purpose of determining a classification with regards to cancer likelihood. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Zulkafli et al. teaches:
2) --wherein the matrix includes an M by N matrix, an element (m, n) of the M by N matrix includes a binary number, M represents a number of the at 15least one ICD data, N represents a number of time intervals of the time period, m represents mth ICD data of the at least one ICD data and n represents nth time interval of the time period; (see: FIG. 1 on page 30 where there is a matrix of symptoms and events, where the events occurred within a specific time frame as explained on page 28, paragraph 3. The symptoms here represent the ICD data while the events here represent the time data. Furthermore the Oren et al. reference teaches of using ICD code information and time information for a specific patient and one can replace the data Oren into the format of Zulkafli based on the motivation statement below)
3) --wherein, the element (m, n) is one value of the binary number when the electronic 20medical record indicates that the user is diagnosed with mth ICD data during nth time interval; (see: FIG. 1 on page 30 where there is a matrix of symptoms and events. Elements m x n here indicate a yes or binary “1” where the matrix has a dot) and
4) --the element (m, n) is another value of the binary number when the electronic medical record indicates that the user is not diagnosed with mth ICD data during nth time interval (see: FIG. 1 on page 30 where there is a matrix of symptoms and events. Elements m x n here indicate a no or binary “0” where the matrix does not have a dot).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) – 4) as taught by Zulkafli et al. above for the matrix format as disclosed by Cohen et al. and Oren et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Cohen et al. and Oren et al. teaches of using ICD code data over time (FIG. 10 of Oren) and a matrix thus one could substitute wherein the matrix data is in the form of the Zulkafli et al. matrix to obtain predictable results of using patient data in a matrix form to determine cancer risks. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 6, Cohen et al., Oren et al., and Zulkafli et al. in combination teaches the method of claim 1, see discussion of claim 1. Cohen et al. may not further, specifically teach wherein the at least one ICD data corresponds to ICD, Ninth Revision, Clinical Modification (ICD-9-CM) or ICD, Tenth Revision, Clinical Modification (ICD-10-CM).
Oren et al. further teaches wherein the at least one ICD data corresponds to ICD, Ninth Revision, Clinical Modification (ICD-9-CM) or ICD, Tenth Revision, Clinical Modification (ICD-10-CM) (see: paragraph [0084] where there is usage of both ICD 9 and ICD 10).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Cohen et al., Oren et al., and Zulkafli et al. in combination teaches the method of claim 1, see discussion of claim 1. Cohen et al. further teaches:
--generating the cancer prediction model according to a machine learning scheme with a plurality of training data, (see: paragraphs [0018] and [0023] where a classifier (prediction model) is updated according to a scheme (the machine learning system) with the plurality of training data) wherein each training data includes a training input data and a training output data, (see: paragraph [0023] where the training data includes training output of the test results. Also see: Example 3 on page 37 and paragraphs [0382] and [0383] where there is training input data and training output data) the training input data includes a training adapted records (see: paragraphs [0027], [0051], and [0157] where training data is used as input for the classifier) and the training output data includes a training cancer result corresponding to the training adapted records (see: paragraph [0025] where the cancer likelihood is used as the training output).
Oren et al. further teaches:
--matrix as adapted records (see: FIG. 3A and paragraphs [0113] – [0117] where there is a transformation of an EHR into a matrix).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Cohen et al., Oren et al., and Zulkafli et al. in combination teaches the method of claim 7, see discussion of claim 7. Cohen et al. may not further, specifically teach:
--transforming a training electronic medical record into the training matrix for each training data.
Oren et al. further teaches:
--transforming a training electronic medical record into the training matrix for each training data (see: FIG. 3A and paragraphs [0113] – [0117] where there is a transformation of an EHR into a matrix).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Cohen et al., Oren et al., and Zulkafli et al. in combination teaches the method of claim 1, see discussion of claim 1. Cohen et al. further teaches wherein the electronic medical record includes text data (see: paragraph [0081] where there are reports included in the medical history).

As per claim 10, Cohen et al. teaches a computer-implemented method for generating a cancer prediction model, comprising:
--5retrieving a plurality of training data, wherein each training data includes an electronic medical record and a cancer result corresponding to the electronic medical record, (see: paragraphs [0018] and [0023] where there is training data used and a classifier is generated using a machine learning system. The training data here includes medical information and test results which confirm or deny the presence of cancer) wherein the electronic medical record includes at least one International Classification of Diseases (ICD) data within a time period (see: paragraphs [0081] and [0262] where the medical history here may include an ICD code indicating a particular diagnosis and history of illness) and
--10generating a cancer prediction model according to a machine learning scheme with the plurality of training data, (see: paragraphs [0018] and [0023] where a classifier (prediction model) is updated according to a scheme (the machine learning system) with the plurality of training data) wherein the adapted records of each training data is used as training input data (see: paragraphs [0027], [0051], and [0157] where training data is used as input for the classifier) and the cancer result corresponding to the adapted records is used as training output data (see: paragraph [0025] where the cancer likelihood is used as the training output).
	Cohen et al. may not further, specifically teach a process of adjusting the records by:
1) --transforming the electronic medical record into a matrix for each training data;
2) --wherein the matrix includes an M by N matrix, an element (m, n) of the M by N matrix includes a binary number, M represents a number of the at 15least one ICD data, N represents a number of time intervals of the time period, m represents mth ICD data of the at least one ICD data and n represents nth time interval of the time period;
3) --wherein, the element (m, n) is one value of the binary number when the electronic 20medical record indicates that the user is diagnosed with mth ICD data during nth time interval; and
4) --the element (m, n) is another value of the binary number when the electronic medical record indicates that the user is not diagnosed with mth ICD data during nth time interval; and
5) --adapted records as a matrix.

Oren et al. teaches:
1) --transforming the electronic medical record into a matrix for each training data; (see: FIG. 3A and paragraphs [0113] – [0117] where there is a transformation of an EHR into a matrix) and
5) --adapted records as a matrix (see: FIG. 3A and paragraphs [0113] – [0117] where there is a transformation of an EHR into a matrix).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) transform the electronic medical record into a matrix for each training data as taught by Oren et al. in the method as taught by Cohen et al. with the motivation(s) of highlighting relevant information contributing to predictions in a timely manner (see: paragraph [0004] of Oren et al.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 5) matrix as taught by Oren et al. for the adapted records as disclosed by Cohen et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Cohen teaches of manipulating records into a score which is then classified into a category thus one can substitute wherein the manipulation includes a transformation to a matrix to obtain predictable results of manipulating patient records with the purpose of determining a classification with regards to cancer likelihood. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Zulkafli et al. teaches:
2) --wherein the matrix includes an M by N matrix, an element (m, n) of the M by N matrix includes a binary number, M represents a number of the at 15least one ICD data, N represents a number of time intervals of the time period, m represents mth ICD data of the at least one ICD data and n represents nth time interval of the time period; (see: FIG. 1 on page 30 where there is a matrix of symptoms and events, where the events occurred within a specific time frame as explained on page 28, paragraph 3. The symptoms here represent the ICD data while the events here represent the time data. Furthermore the Oren et al. reference teaches of using ICD code information and time information for a specific patient and one can replace the data Oren into the format of Zulkafli based on the motivation statement below)
3) --wherein, the element (m, n) is one value of the binary number when the electronic 20medical record indicates that the user is diagnosed with mth ICD data during nth time interval; (see: FIG. 1 on page 30 where there is a matrix of symptoms and events. Elements m x n here indicate a yes or binary “1” where the matrix has a dot) and
4) --the element (m, n) is another value of the binary number when the electronic medical record indicates that the user is not diagnosed with mth ICD data during nth time interval (see: FIG. 1 on page 30 where there is a matrix of symptoms and events. Elements m x n here indicate a no or binary “0” where the matrix does not have a dot).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) – 4) as taught by Zulkafli et al. above for the matrix format as disclosed by Cohen et al. and Oren et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Cohen et al. and Oren et al. teaches of using ICD code data over time (FIG. 10 of Oren) and a matrix thus one could substitute wherein the matrix data is in the form of the Zulkafli et al. matrix to obtain predictable results of using patient data in a matrix form to determine cancer risks. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 11, Cohen et al. teaches a computing device for predicting cancer, comprising:
--15a processor; (see: paragraph [0018] where there is a processor) and
--a storing unit including a program (see: paragraph [0018] where there is a memory with instructions) that, when being executed, causes the processor to:
--retrieve an electronic medical record of a user, (see: 2005 of FIG. 11 and paragraph [0312] where biomarker values and a medical history are received for an individual patient) wherein the electronic medical record includes at least one International Classification of Diseases (ICD) data within a time period (see: paragraphs [0081] and [0262] where the medical history here may include an ICD code indicating a particular diagnosis and history of illness) and
--input the adapted records into a cancer prediction model for outputting a cancer prediction result corresponding to the adapted records, (see: paragraphs [0018] and [0023] where a classifier (prediction model) is updated according to a scheme (the machine learning system) with the plurality of training data. Also see: paragraphs [0027], [0051], and [0157] where training data is used as input for the classifier. Also see: paragraph [0025] where the cancer likelihood is used as the training output. The record here are being inputted into the classifier (model) for outputting a cancer likelihood) wherein the cancer prediction model includes a machine learning model (see: paragraphs [0018] and [0023] where a classifier (prediction model) is updated according to a scheme (the machine learning system) with the plurality of training data. The scheme here is a machine learning model).
	Cohen et al. may not further, specifically teach a process of adjusting the records by:
1) --transform the electronic medical record into a matrix;
2) --wherein the matrix includes an M by N matrix, an element (m, n) of the M by N matrix includes a binary number, M represents a number of the at 15least one ICD data, N represents a number of time intervals of the time period, m represents mth ICD data of the at least one ICD data and n represents nth time interval of the time period;
3) --wherein, the element (m, n) is one value of the binary number when the electronic 20medical record indicates that the user is diagnosed with mth ICD data during nth time interval; and
4) --the element (m, n) is another value of the binary number when the electronic medical record indicates that the user is not diagnosed with mth ICD data during nth time interval; and
5) --adapted records as a matrix.

Oren et al. teaches:
1) --transform the electronic medical record into a matrix; (see: FIG. 3A and paragraphs [0113] – [0117] where there is a transformation of an EHR into a matrix) and
5) --adapted records as a matrix (see: FIG. 3A and paragraphs [0113] – [0117] where there is a transformation of an EHR into a matrix).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) transform the electronic medical record into a matrix as taught by Oren et al. in the device as taught by Cohen et al. with the motivation(s) of highlighting relevant information contributing to predictions in a timely manner (see: paragraph [0004] of Oren et al.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 5) matrix as taught by Oren et al. for the adapted records as disclosed by Cohen et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Cohen teaches of manipulating records into a score which is then classified into a category thus one can substitute wherein the manipulation includes a transformation to a matrix to obtain predictable results of manipulating patient records with the purpose of determining a classification with regards to cancer likelihood. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Zulkafli et al. teaches:
2) --wherein the matrix includes an M by N matrix, an element (m, n) of the M by N matrix includes a binary number, M represents a number of the at 15least one ICD data, N represents a number of time intervals of the time period, m represents mth ICD data of the at least one ICD data and n represents nth time interval of the time period; (see: FIG. 1 on page 30 where there is a matrix of symptoms and events, where the events occurred within a specific time frame as explained on page 28, paragraph 3. The symptoms here represent the ICD data while the events here represent the time data. Furthermore the Oren et al. reference teaches of using ICD code information and time information for a specific patient and one can replace the data Oren into the format of Zulkafli based on the motivation statement below)
3) --wherein, the element (m, n) is one value of the binary number when the electronic 20medical record indicates that the user is diagnosed with mth ICD data during nth time interval; (see: FIG. 1 on page 30 where there is a matrix of symptoms and events. Elements m x n here indicate a yes or binary “1” where the matrix has a dot) and
4) --the element (m, n) is another value of the binary number when the electronic medical record indicates that the user is not diagnosed with mth ICD data during nth time interval (see: FIG. 1 on page 30 where there is a matrix of symptoms and events. Elements m x n here indicate a no or binary “0” where the matrix does not have a dot).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) – 4) as taught by Zulkafli et al. above for the matrix format as disclosed by Cohen et al. and Oren et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Cohen et al. and Oren et al. teaches of using ICD code data over time (FIG. 10 of Oren) and a matrix thus one could substitute wherein the matrix data is in the form of the Zulkafli et al. matrix to obtain predictable results of using patient data in a matrix form to determine cancer risks. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 16, Cohen et al., Oren et al., and Zulkafli et al. in combination teaches the device of claim 12, see discussion of claim 12. Cohen et al. may not further, specifically teach wherein the at least one ICD data corresponds to ICD, Ninth Revision, Clinical Modification (ICD-9-CM) or ICD, Tenth Revision, Clinical Modification (ICD-10-CM).
Oren et al. further teaches wherein the at least one ICD data corresponds to ICD, Ninth Revision, Clinical Modification (ICD-9-CM) or ICD, Tenth Revision, Clinical Modification (ICD-10-CM) (see: paragraph [0084] where there is usage of both ICD 9 and ICD 10).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 17, Cohen et al., Oren et al., and Zulkafli et al. in combination teaches the device of claim 12, see discussion of claim 12. Cohen et al. further teaches:
--generating the cancer prediction model according to a machine learning scheme with a plurality of training data, (see: paragraphs [0018] and [0023] where a classifier (prediction model) is updated according to a scheme (the machine learning system) with the plurality of training data) wherein each training data includes a training input data and a training output data, (see: paragraph [0023] where the training data includes training output of the test results. Also see: Example 3 on page 37 and paragraphs [0382] and [0383] where there is training input data and training output data) the training input data includes a training adapted records (see: paragraphs [0027], [0051], and [0157] where training data is used as input for the classifier) and the training output data includes a training cancer result corresponding to the training adapted records (see: paragraph [0025] where the cancer likelihood is used as the training output).
Oren et al. further teaches:
--matrix as adapted records (see: FIG. 3A and paragraphs [0113] – [0117] where there is a transformation of an EHR into a matrix).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 11, and incorporated herein.

As per claim 18, Cohen et al., Oren et al., and Zulkafli et al. in combination teaches the device of claim 17, see discussion of claim 17. Cohen et al. may not further, specifically teach:
--transform a training electronic medical record into the training matrix for each training data.
Oren et al. further teaches:
--transform a training electronic medical record into the training matrix for each training data (see: FIG. 3A and paragraphs [0113] – [0117] where there is a transformation of an EHR into a matrix).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 11, and incorporated herein.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0068083 to Cohen et al. in view of U.S. 2019/0034590 to Oren et al. further in view of “Bayesian modelling of the consistency of symptoms reported during hypoglycaemia for individual patients” to Zulkafli et al. and further in view of U.S. 2014/0172385 to Draghici et al.
As per claim 5, Cohen et al. teaches a computer-implemented method for predicting cancer, comprising:
--retrieving an electronic medical record of a user from a database, (see: 2005 of FIG. 11 and paragraph [0312] where biomarker values and a medical history are received for an individual patient. Also see: paragraph [0081] where medical history is data stored in a database) wherein the electronic medical record includes at least one International Classification of Diseases (ICD) data within a time period (see: paragraphs [0081] and [0262] where the medical history here may include an ICD code indicating a particular diagnosis and history of illness) and at least one drug data within the 5time period; (see: paragraphs [0081] and [0235] where the EMR data here includes prescribed medications and medical history) and
--5determining a cancer prediction result corresponding to the adapted records according to a cancer prediction model (see: FIGS. 11 and 12 and paragraph [0202] where a patient is being classified into a category related to cancer likelihoods based on their risk score).
Cohen et al. may not further, specifically teach:
1) --transforming the at least one ICD data and the at least one drug data within the time period to the matrix;
2) --adapted records as a matrix;
3) --wherein the matrix includes an M1 by N 10sub-matrix and a M2 by N sub-matrix, M1 represents a number of the at least one ICD data, M2 represents a number of the at least one drug data, N represents a number of time intervals of the time period,
4) --wherein an element (m1, n1) of the M1 by N sub-matrix includes a binary number while m1 represents m1th ICD data of the at least one ICD data 15and n1 represents n1th time interval of the time period, wherein,
5) --the element (m1, n1) is one value of the binary number when the electronic medical record indicates that the user is diagnosed with m1th ICD data during n1th time interval; and
6) --20the element (m1, n1) is another value of the binary number when the electronic medical record indicates that the user is not diagnosed with m1th ICD data during n1th time interval,
7) --wherein an element (m2, n2) of the M2 by N sub-matrix includes a binary number while m2 represents m2th drug data of the at least one drug data and n2 represents n2th time interval of the time period, wherein,
8) --5the element (m2, n2) is one value of the binary number when the electronic medical record indicates that the user has m2th drug data during n2th time interval; and
9) --the element (m2, n2) is another value of the binary number when the electronic medical record indicates that the user does not have m2th drug data 10during n2th time interval.

Oren et al. teaches:
1) --transforming the at least one ICD data and the at least one drug data within the time period to the matrix; (see: FIG. 3A and paragraphs [0113] – [0117] where there is a transformation of an EHR into a matrix. The ICD and the drug data being EHR data is taught in the Cohen reference in paragraphs [0081] and [0235], which was discussed in the claim this depends on) and
2) --adapted records as a matrix (see: FIG. 3A and paragraphs [0113] – [0117] where there is a transformation of an EHR into a matrix).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) transform the at least one ICD data within the time period to the matrix as taught by Oren et al. in the method as taught by Cohen et al. with the motivation(s) of highlighting relevant information contributing to predictions in a timely manner (see: paragraph [0004] of Oren et al.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 2) matrix as taught by Oren et al. for the adapted records as disclosed by Cohen et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Cohen teaches of manipulating records into a score which is then classified into a category thus one can substitute wherein the manipulation includes a transformation to a matrix to obtain predictable results of manipulating patient records with the purpose of determining a classification with regards to cancer likelihood. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Zulkafli et al. teaches:
4) --wherein an element (m1, n1) of the M1 by N sub-matrix includes a binary number while m1 represents m1th ICD data of the at least one ICD data 15and n1 represents n1th time interval of the time period, (see: FIG. 1 on page 30 where there is a matrix of symptoms and events, where the events occurred within a specific time frame as explained on page 28, paragraph 3. The symptoms here represent the ICD data while the events here represent the time data. Furthermore the Oren et al. reference teaches of using ICD code information and time information for a specific patient and one can replace the data Oren into the format of Zulkafli based on the motivation statement below) wherein,
5) --the element (m1, n1) is one value of the binary number when the electronic medical record indicates that the user is diagnosed with m1th ICD data during n1th time interval; (see: FIG. 1 on page 30 where there is a matrix of symptoms and events. Elements m x n here indicate a yes or binary “1” where the matrix has a dot) and
6) --20the element (m1, n1) is another value of the binary number when the electronic medical record indicates that the user is not diagnosed with m1th ICD data during n1th time interval, (see: FIG. 1 on page 30 where there is a matrix of symptoms and events. Elements m x n here indicate a no or binary “0” where the matrix does not have a dot) wherein,
7) --an element (m2, n2) of the M2 by N sub-matrix includes a binary number while m2 represents m2th drug data of the at least one drug data and n2 represents n2th time interval of the time period, (see: FIG. 1 on page 30 where there is a matrix of symptoms and events, where the events occurred within a specific time frame as explained on page 28, paragraph 3. The symptoms here represent the drug data while the events here represent the time data. Furthermore the Oren et al. reference teaches of using ICD code information (drug information) and time information for a specific patient and one can replace the data Oren into the format of Zulkafli based on the motivation statement below) wherein,
8) --5the element (m2, n2) is one value of the binary number when the electronic medical record indicates that the user has m2th drug data during n2th time interval; (see: FIG. 1 on page 30 where there is a matrix of symptoms and events. Elements m x n here indicate a yes or binary “1” where the matrix has a dot) and
9) --the element (m2, n2) is another value of the binary number when the electronic medical record indicates that the user does not have m2th drug data 10during n2th time interval (see: FIG. 1 on page 30 where there is a matrix of symptoms and events. Elements m x n here indicate a no or binary “0” where the matrix does not have a dot).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) – 9) as taught by Zulkafli et al. above for the matrix format as disclosed by Cohen et al. and Oren et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Cohen et al. and Oren et al. teaches of using ICD code data over time (FIG. 10 of Oren) and a matrix thus one could substitute wherein the matrix data is in the form of the Zulkafli et al. matrix to obtain predictable results of using patient data in a matrix form to determine cancer risks. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Draghici et al. teaches:
3) --wherein the matrix includes an M1 by N 10sub-matrix and a M2 by N sub-matrix, M1 represents a number of the at least one ICD data, M2 represents a number of the at least one drug data, N represents a number of time intervals of the time period (see: FIG. 9 where there is a matrix with a M1 by N sub-matrix (y by g) and a M2 by N submatrix (p by g). G being a time period is taught using the Oren and Zulkafli references above).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3) as taught by Draghici et al. for the matrix format as disclosed by Cohen et al., Oren et al., and Zulkafli et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Cohen et al., Oren et al., and Zulkafli et al. teaches of using ICD code data over time (FIG. 10 of Oren) and a matrix thus one could substitute wherein the matrix data is in the form of the Draghici et al. matrix where another submatrix is included to obtain predictable results of using patient data in a matrix form to determine cancer risks. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 15, claim 15 is similar to claim 5, and accordingly, claim 15 is rejected in a similar manner to claim 5 using the Cohen et al., Oren et al., Zulkafli et al., and Draghici et al. references in combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626